UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4779


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL JOHN LUTHER GRIFFIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, District Judge. (1:13-cr-00072-IMK-MJA-1)


Submitted: April 5, 2017                                          Decided: April 10, 2017


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Clarksburg,
West Virginia, for Appellant. Sarah W. Montoro, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael John Luther Griffin appeals the district court’s judgment imposing a

sentence of 12 months’ imprisonment upon revocation of his supervised release. Appellate

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious grounds for appeal but questioning whether the district court

erred when it sentenced Griffin. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”   Webb, 738 F.3d at 640 (internal quotation marks omitted).         “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010); see 18 U.S.C. §§ 3553(a), 3583(e) (2012). Our review of the record leads us to

conclude that Griffin’s sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Griffin, in writing, of the right to petition the

Supreme Court of the United States for further review. If Griffin requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Griffin.



                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                          AFFIRMED




                                          3